IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20876
                         Summary Calendar



KENNETH GLOVER,

                                         Plaintiff-Appellant,

versus

TEXAS BOARD OF PARDONS & PAROLES; LYNN BROWN; JUANITA GONZALEZ;
R. ROSMUS,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. H-01-CV-51
                      --------------------
                           May 29, 2002

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Kenneth Glover appeals the district court’s dismissal of his

42 U.S.C. § 1983 suit as frivolous.   He argues that he is

entitled to damages for having been wrongfully placed on Super

Intensive Supervision Program (SISP) when he was released from

prison in 2000.   Glover states that his parole was revoked

because he refused to comply with SISP conditions.     A favorable

ruling on Glover’s claim would call into question the validity of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20876
                                -2-

the parole revocation.   The district court’s determination that

Glover could not obtain relief under 42 U.S.C. § 1983 until his

parole revocation was reversed or otherwise called into question

was not an abuse of discretion.   See Heck v. Humphrey, 512 U.S.
477, 486-87 (1994); Littles v. Board of Pardons and Paroles

Division, 68 F.3d 122, 123 (5th Cir. 1995); Siglar v. Hightower,

112 F.3d 191, 193 (5th Cir. 1997).

     The district court’s judgment of dismissal is AFFIRMED.

Glover’s motion for injunctive relief challenging his recent

placement on Super Intensive Supervision when released in March

2002 is an issue being raised for the first time on appeal and is

DENIED.